Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on July 30th, 2019, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1 and 14 are presented in independent form.

Priority
3.	This application is a 371 of PCT/US2019/035616 filed on 06/05/2019 has been considered.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/30/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes


 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/895,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of copending Application No. 16/895,710 recite the elements of claims 1-20 of the instant application 16/482,187.

Both claim features of the instant application 16/482,187 and copending Application No. 16/895,710 can be compared as follows:

Instant Application
16/482,187
Copending Application
16/895,710

1. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface; 




select, for the application, an action from an action repository of the data processing system; 

generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application; 

execute the application to process the trigger phrase via the conversational interface, and 

identify an action of the application responsive to the trigger phrase; identify a parameter used by the application to execute the action of the application; 


generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 

generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; 

evaluate the state of the application to determine an error code; and 


provide, to the application developer device, a notification based on the error code.


21. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface and the application configured for execution with a digital component placement campaign to provide a digital component; 

select, for the application, an action from an action repository of the data processing system;

 generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application; 


execute the application to process the trigger phrase via the conversational interface, and 

identify an action of the application responsive to the trigger phrase; 



generate, based on a parameter used by the application to execute the action and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 

generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; and 





provide, to the application developer device, a notification based on the state of the application.    




2. The system of claim 1, comprising the data processing system to: 

determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and  -2- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.


22. The system of claim 21, comprising the data processing system to: -2- 

4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.


3. The system of claim 1, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.  


23. The system of claim 21, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.

4. The system of any preceding claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the resource responsive to the termination state.


24. The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the resource responsive to the termination state.

5. The system of claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state.


25.  The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the sensor responsive to the termination state.

6. The system of claim 1, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.


26. The system of claim 21, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.  


7. The system of claim 1, comprising the data processing system to:  -3- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.


27. The system of claim 21, comprising the data processing system to: 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.

8. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.


28. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.

9. The system of claim 1, comprising the data processing system to:

 establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.

29.  The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.


10. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel; 

identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set the error code based on the state of the microphone of the virtual client device being active.



30. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel;

 identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set an error code based on the state of the microphone of the virtual client device being active.



11. The system of claim 1, comprising the data processing system to:

 generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.


31. The system of claim 21, comprising the data processing system to: 

generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.

12. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.


32. The system of claim 21, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.

13. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.

33. The system of claim 21, comprising the data processing system to:

 identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.

 
Claims 14-20, a method of validating action in a digital assistant-base application are similar to claims 1-6 and 9 above.







Claims 34-40, a method of validating action in a digital assistant-base application are similar to claims 21-26 and 28 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 8-9, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Pub. No. 2016/0203002 A1 – IDS filed on 5/19/2020 -- herein after Kannan) in view of Bhaya et al. (US Pub. No. 2018/0247654 A1 –IDS filed on 8/11/2020-- herein after Bhaya) and in view of Bhosale et al. (US Pub. No. 2020/0065218 A1 – herein after Bhosale).

Regarding claim 1. 
Kannan discloses 
A system to validate actions in a digital assistant-based application (Fig. 2, validate gesture, voice input in a digital personal assistant), comprising: 
a data processing system comprising one or more processors (computer environment 800 comprising central processing unit 810 and graphics or co-processing unit 815) to: 
identify an application [provided by an application developer device of an application developer] (an application 230 installed on the computing device 130 (such as when the command is associated with the application 230), or the web service 162 (such as when the command is associated with the web service 162).  The command data structure 140 can specify which commands are associated with which applications and whether the command can be performed in the foreground or the background.  For example, the command data structure 140 can map user voice commands to functions supported by available third-party voice-enabled applications – See paragraphs [0045-0046] and Fig. 2, application 230), the application having a conversational interface (voice command; a schema definition can enable applications to register a voice command with a request to be launched headlessly when a user requests that command/task – See paragraphs [0005, 0007, 0024, 0031]); 
select, for the application, an action from an action repository of the data processing system (The user voice command can comprise a request to perform a pre-defined function of a third-party voice-enabled application.  The pre-defined function can be identified using a data structure that defines functions supported by available third-party voice-enabled applications using voice input – See paragraphs [0005-0007, 0029] and Fig. 1, block 140); 
generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application (The digital 
execute the application to process the trigger phrase via the conversational interface (When the digital personal assistant 120 determines that a command is associated with a task of an application, the task of the application can be executed.  If the digital personal assistant 120 determines that the task of the application is to be executed as a background process (such as by analyzing the definition in the command data structure 140), the application can execute in the background – See paragraphs [0033, 0037]), and identify an action of the application responsive to the trigger phrase (the spoken text may include contextual information and he control logic 224 can resolve the contextual information so that the user voice command is context-free.  Contextual information can include a current location, a current time, an orientation of the computing device 130, and personal information stored in the personalized information store 226 – see paragraph [0043), and 
identify a parameter used by the application to execute the action of the application (the digital personal assistant may understand the identity and contact 
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase (The control logic 224 can get current location data for the computing device 130 from the OS kernel 210, which can get the current location data from a local component of the computing device 130… the command can be translated to a context-free command.  For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m.  on Fridays." – See paragraph [0044]); 
generate, via the natural language processor, a first response to the first query for input into the application (When the contextual information can be resolved, the command can be translated to a context-free command.  For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m.  on Fridays." – See paragraph [0044]); 
determine, based on execution of the application to process the first response, a state of the application (The control logic 224 can cause a pre-defined function 232 of the application 230 to be executed when the control logic 224 determines that the user command is associated with the pre-defined function 232 of the application 230…The application 230 can perform the pre-defined function 232 and return a response 242 to the control logic 224 by raising an interrupt, writing to shared memory, writing to a message queue, or passing a message.  The response can include a state of the application 230 and/or other information responsive to the user command – See paragraphs [0046-0048] and [0050-0051]); 
evaluate the state of the application to determine an error code (the final state 360 can be a single state with multiple conditions (such as where the conditions are success, failure, redirection, and time-out) or a group of final states (such as where the states are success, failure, redirection, and time-out).  The final state 360 can indicate that the application has successfully completed the task, has failed to complete the task, has timed-out, or is suggesting that the application should be launched in the foreground (redirection)… if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you.  Can you please try again later?" As another example, if the application is requesting redirection – See paragraphs [0059, 0065, 0069]); and 
provide, to the application developer device, a notification based on the error code (if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you – See paragraphs [0059, 0065 and 0069-0070]).  
Kannan does not disclose
 provided by an application developer device of an application developer.
provide to the application developer device a notification.
Bhaya discloses
identify an application provided by an application developer device of an application developer (digital assistant can integrate with third party service providers or applications.  Select the application associated by the service provider device 160 – See paragraphs [0081, 0086 and 0099].  Examiner notes that the service provider is application developer and service provider device is application developer device – See Fig. 1 and paragraph [0086]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to facilitate the digital component or application selection process as suggested by Bhaya (paragraph [0103]
Kannan and Bhaya do not discloses
provide, to the application developer device, a notification.
Bhosale discloses 
provide, to the application developer device, a notification based on the error code (provide to a diagnostic system or developer system problem set , error code – See Fig. 9 and Fig. 13).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhosale’s teaching into Kannan’s and Bhaya’s inventions because incorporating Bhosale’s teaching would enhance Kannan and 

Regarding claim 2, the system of claim 1, 
Bhaya discloses 
comprising the data processing system to: -2- 4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) 
determine the parameter used by the application comprises an electronic account identifier (client computing device identifier and account identifier – See Fig. 2A); 
generate the first query comprising a request for the electronic account identifier (receiving, by a natural language processor component executed by the data processing system, from the client computing device an audio signal corresponding to a voice command – See paragraph [0004] and Fig. 3); and 
generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier (processing, by the natural language processor component, the audio signal to identify a request for a service and a trigger keyword corresponding to the request – See paragraph [0004].  The session identifier can refer to a unique session indicator, such as a date and timestamp, counter value, random number, or hash value generated based on a n-tuple of one or more values (e.g., date, time, random number, counter value).  The data processing system 105 can input the values (e.g., device identifier, session identifier, application identifier) into a hash function to generate the token.  In some cases, the data processing system 105 can generate the token by combining the values, appending one value to another 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to provide a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device having a device identifier.as suggested by Bhaya (paragraph [0003]).

Regarding claim 3, the system of claim 1, comprising the data processing system to: 
Kannan discloses 
prevent the application from executing the action of the application responsive to a value provided with the first response (If the task needs user confirmation before taking action, the state can transition to the confirmation state 340.  If the task completes successfully, the state can transition to the final state 360 with a condition of success.  If the task fails to complete successfully or the application is cancelled, the state can transition to the final state 360 with a condition of failure – See paragraph [0057]).
Bhaya also discloses
prevent the application from executing the action of the application responsive to a value provided with the first response (The absence of a record or 

Regarding claim 4, the system of claim 1, comprising the data processing system to: 
Kannan discloses 
determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360.  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
evaluate the state of the application to determine a resource utilized by the application is active (The digital personal assistant 120 can speak the application's provided TTS string and can listen for a "Yes\No" answer.  If the user response does not resolve to a yes or no answer, the digital personal assistant 120 can continue to ask the user the question up to a predefined number of times (such as three times) – See paragraph [0054]); and 
generate the error code indicating that the application failed to deactivate the resource responsive to the termination state (the final state 360 can be a single state with multiple conditions (e.g., success, failure, redirection, and time-out) or a group of final states (e.g., success, failure, redirection, and time-out).  The application can provide the digital personal assistant 120 with a TTS string, a GUI string, a list of items  if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you.  Can you please try again later?" – See paragraph [0059]).

Regarding claim 8, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a virtual client device and the application (communication between virtual identifier and service provider application – See Fig. 3); and 
provide, via the virtual client device and through the telecommunication channel, a second response to the application (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160 – See paragraph [0063])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063]).

Regarding claim 9, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device (The communication C4 can include an identity of the client computing device 150, or an identity of a user associated with the client computing device 150.  The link generation component 120 can send the communication C4 to the service provider device 160 without querying the data repository 145 (FIG. 1) – See paragraph [0066-0067] and Fig. 3); and 
provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160.   – See paragraph [0063] and the service provider device 160, in response to receiving the query for database records associated with the client identity in the communication C4, can send a communication C5 to the client database 164 to determine whether a database record associated with the client identity is present in the client database 164 – See paragraphs [0066-0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063] and Fig. 3).

Regarding claim 11, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase (The service provider device 160 may be unable to provide the requested service to the client computing device 150, because there are no records associated with the client computing device 150 present in the client database 164.  However, the data processing system 105 can mitigate the risk of lack of communication due to the lack of database records.  In particular, the data processing system 105 generates a virtual identifier associated with the client computing device 150, and sends a communication C8 to the service provider device 160 to create a database record associated with the virtual identifier in the client database 164 – See paragraph [0068]); and 
provide the second response for processing by the application executed by the data processing system (the data processing system 105 generates a virtual identifier associated with the client computing device 150, and sends a communication C8 to the service provider device 160 to create a database record associated with the virtual identifier in the client database 164 – See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to generates a virtual identifier associated with the client computing device, and sends a communication C8 to 

Regarding claim 12, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); and 
provide information associated with the virtual client account to the application to process the action of the application responsive to the first response (indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device – See paragraph [0003]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to perform an operation with the client computing device based virtual identifier account as suggested by Bhaya (paragraph [0003]).

Regarding claim 13, the system of claim 11, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); 
provide information associated with the virtual client account to the application to process the action responsive to the first response (The service provider device 160, in response to receiving the query for database records associated with the client identity in the communication C4, can send a communication C5 to the client database 164 to determine whether a database record associated with the client identity is present in the client database 164– See paragraph [0067]); and 
block, responsive to detection of the virtual client account, execution of the action of the application by the application (The service provider device 160 may be unable to provide the requested service to the client computing device 150, because there are no records associated with the client computing device 150 present in the client database  -- See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to deny the requested service to the client computing device, because there are no records associated with the client computing device present in the client database as suggested by Bhaya (paragraph [0068]).

Regarding claim 14. 
Kannan and Bhaya and Bhosale disclose

Regarding claim 14, recites the same limitations as rejected claim 1 above.
Regarding claim 15, recites the same limitations as rejected claim 2 above.
Regarding claim 16, recites the same limitations as rejected claim 3 above.
Regarding claim 17, recites the same limitations as rejected claim 4 above.
Regarding claim 20, recites the same limitations as rejected claim 9 above.

9.	Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Bhosale as applied to claims 1 and 14 respectively above, and further in view of Lemay et al. (US Pub. No. 2020/0098368 – herein after Lemay).

Regarding claim 5, the system of claim 1, comprising the data processing system to: 
Kannan discloses 
determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360.  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
Kannan does not disclose
detect that a sensor utilized by the application is active; and 

Lemay discloses 
detect that a sensor utilized by the application is active (active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch screen display 212; sensor state, including information obtained from the device's various sensors and input control devices 216 – See paragraph [0098]); and 
generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state (sample audio input received via the microphone, if not, stop sampling audio input – See Figs. 12 and 13).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lemay’s teaching into Kanna’s and Bhaya’s and Bhosale’s inventions because incorporating Lemay’s teaching would enhance Kanna and Bhaya and Bhosale to enable to receive feedback generation instructions and generate output by contact intensity sensor as suggested by Lemay (paragraph [0096]).
Regarding claim 18, recites the same limitations as rejected claim 5 above.

10.	Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Bhosale as applied to claims 1 and 14 respectively above, and further in view of Bradley et al. (US Pub. No. 2019/0122001 A1 IDS filed on 8/11/2020– herein after Bradley).

Regarding claim 6, the system of claim 1, comprising the data processing system to: 
Bhaya discloses sensor can include a microphone (paragraph [0025]).
Bradley does not discloses
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.
Bradley discloses 
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices (device sensor data 1256, application preferences and usage history 1272, dialog history and assistant memory 1252, personal databases 1258, personal acoustic context data 1280, current application context 1260, and event context 1206—See paragraphs [1990 and 2047]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bradley’ teaching into Kannan’s and Bhaya’s and Bhosale’s inventions because incorporating Bradley’s teaching would enhance Kannan and Bhaya and Bhosale to enable to use the previous dialog history  with the virtual assistant as suggested by Bradley (paragraph [0163]).
Regarding claim 19, recites the same limitations as rejected claim 6 above.

11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Bhosale as applied to claim 1 respectively above, and further in view of Koohmarey et al. (US Pub. No. 2020/0311208 A1 – herein after Koohmarey).

Regarding claim 7, the system of claim 1, comprising the data processing system to: 
select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query (pre-defined conversation flows respectively corresponding to conversation topics and (ii) pre-defined mappings that respectively associate the conversation topics to conversational expression(s) with matching semantic meanings – See Abstract and measure – See paragraph [0152]); and 
generate, based on the selection, the first response via the one of the model or the predetermined response repository (in response to determining the particular conversation topic, carrying out, by the software application and by way of the virtual agent interface, a particular conversation flow of the pre-defined conversation flows that corresponds to the particular conversation topic – See paragraph [0180].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koohmarey’s teaching into Kannan’s and Bhaya’s and Bhosale’s inventions because incorporating Koohmarey’s teaching would enhance Kannan and Bhaya and Bhosale to enable to carry out the particular conversation flow may be further in response to receiving the indication that the particular conversation topic is selected as suggested by Koohmarey (paragraph [0184]).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Bhosale as applied to claim 1 above, and further in view of Huang et al. (US Pub. No. 2021/0019410 A1 – herein after Huang).

Regarding claim 10, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device (The communication C4 can include an identity of the client computing device 150, or an identity of a user associated with the client computing device 150.  The link generation component 120 can send the communication C4 to the service provider device 160 without querying the data repository 145 (FIG. 1) – See paragraph [0066-0067] and Fig. 3); 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063] and Fig. 3).
Bhaya does not disclose
detect termination of the telecommunication channel; 
identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

Huang discloses
detect termination of the telecommunication channel (operational mod in a locked state – see paragraphs [0014, 0033-0034 and Table I]); 
identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device (state microphone operation mode is denied – See paragraphs [0037-0038] and TABLE 1); and 
set the error code based on the state of the microphone of the virtual client device being active (microphone, application 1 executing is background and NOT locked is grant – See paragraphs [0037-0038] and TABLE 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Kannan’s and Bhaya’s and Bhosale’s inventions because incorporating Huang’s teaching would enhance Kannan and Bhaya and Bhosale to enable to access a first hardware resource of the mobile device and, based thereon, grant permission to the first application to access the first hardware resource as suggested by Huang (paragraph [0014]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gould et al. (US Pub. No. 2021/0165664 A1) discloses a method is described for processing keyed data items that are each associated with a value of a key, the 
Garcia et al. (US Pub. No. 2019/0295544 A1) discloses receiving a first audio stream including one or more utterances; determining whether the first audio stream includes a lexical trigger; generating one or more candidate text representations of the one or more utterances; determining whether at least one candidate text representation of the one or more candidate text representations is to be disregarded by the virtual assistant – See Abstract and specification for more details.
Anbazhagan et al. (US Pub. No. 2018/0143857 A1) discloses a determination is made as to whether a value of a first parameter of a first application is to be obtained using a natural language interaction.  Based on received input, a first service of a plurality of services is identified.  The first service is to be used to perform a first task associated with the first parameter – See Abstract and specification for more details.
Kizarci et al. (US Pub. No. 2018/0190274 A1) discloses selective invocation of a particular third-party (3P) agent by an automated assistant to achieve an intended action determined by the automated assistant during a dynamic dialog between the automated assistant and a user – See Abstract and specification for more details.
Jacobson et al. (US Pub. No. 2018/0211654 A1) discloses a computing platform may receive, from a teleconference hosting computer system, a content stream associated with a teleconference.  Responsive to receiving the content stream 
Stachura (US Pub. No. 2020/0258518 A1) discloses methods are described for a privacy blocking device configured to prevent receipt, by a listening device, of video and/or audio data until a trigger occurs.  A blocker may be configured to prevent receipt of video and/or audio data by one or more microphones and/or one or more cameras of a listening device – See Abstract and specification for more details.
Owens  (US Pub. No. 2019/0267005 A1) discloses the portable audio device communicates with a voices services platform and/or content provider via the network card and WLAN or the wireless modem and WWAN.  If the portable audio device does not have access to the WLAN, the portable audio device may process and respond to voice queries by communicating with the voice services platform via the wireless modem and WWAN – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192